Citation Nr: 0009543	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  98-16 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
educational assistance benefits, paid pursuant to Chapter 30, 
Title 38, United States Code, in the amount of $6,472.64, 
including whether the overpayment was properly created.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The appellant entered active military service in the United 
States Coast Guard in August 1976, and he remains on active 
duty.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 decision rendered by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee), at the St. Louis, Missouri, Regional 
Office (RO), which denied the benefit sought on appeal. 


REMAND

This appeal was previously before the Board and remanded in 
August 1999 for further development.  The case has since been 
returned to the Board for disposition.  A preliminary review 
of the record reveals that although the Board is satisfied 
that the RO completed the actions requested in the August 
1999 Remand, some additional clarification and action is 
needed by the RO, before the Board may properly proceed with 
appellate review.  

This appeal arises out of the appellant's request for a 
waiver of an overpayment of educational assistance benefits, 
paid pursuant to Chapter 30, Title 38, United States Code.  
Specifically, a review of this case reveals that the 
appellant simultaneously received Army tuition assistance and 
VA Chapter 30 tuition assistance, for pursuit of a Masters 
degree in Business Administration.  

The facts of this case reveal that the appellant was paid a 
total of $6,472.64 in VA educational assistance benefits for 
a period from October 1996 through March 1998.  In April 
1998, the RO learned that the appellant had been receiving 
Armed Forces Tuition Assistance benefits for that same period 
of training.  Consequently, effective October 1996, the RO 
terminated the appellant's VA benefits, and an overpayment 
was created in the amount of $6,472.64.

In May 1998, the appellant requested a waiver of recovery of 
the overpayment.  The Committee denied the appellant's 
request for waiver in a June 1998 decision, and the RO 
adjudicated the waiver issue in an August 1998 statement of 
the case.  In April 1999, the appellant appeared at a hearing 
before the undersigned Member of the Board.  At that hearing, 
it became apparent that the appellant was disagreeing with 
the creation of any indebtedness.  

Looking at other prior statements of record from the 
appellant reveals the following.  In a May 1998 statement, he 
indicated that he was never informed that only one form of 
educational assistance could be selected.  He further 
indicated that he used the "VA Summary of Educational 
Benefits," pamphlet 22-90-2, and that pamphlet did not 
indicate that receipt of more than one source of funding was 
prohibited.  In the April 1999 hearing, the appellant 
reiterated that he was unaware of any prohibition on 
receiving both Armed Forces Tuition Assistance and VA 
educational assistance.  In short, the appellant disputed the 
validity of the debt in the first place, as he argued that 
the VA never provided him with information that would lead 
him to believe that he was not entitled to multiple benefits.  

Despite the appellant's challenge to the validity of the 
debt, the RO has not issued a Statement of the Case on the 
creation issue.  It is clear from the appellant's testimony 
of record that his argument includes a challenge the creation 
of the debt.  In circumstances where a appellant challenges 
both the validity of the debt and requests waiver and an 
appeal is initiated as to both issues, a statement of the 
case must be issued fully discussing both the validity of the 
debt and the reasons for not granting a waiver.  See Schaper 
v. Derwinski, 1 Vet. App. 430 (1991); VAOPGCPREC 6-98 (April 
24, 1998).  Before adjudicating a waiver application, the 
lawfulness of a debt must first be decided.  Schaper, supra.  
The VA General Counsel's opinion referenced above recently 
reinforced this obligation, by holding that where the 
validity of a debt is challenged, that issue must be 
developed before the issue of entitlement to waiver of the 
debt can be considered. 

In the present case, communications from the appellant 
clearly show that he has been contesting the validity of the 
debt.  However, a Statement of the Case has only been issued 
on the waiver issue.  In light of the appellant's 
disagreement with the creation of the debt to begin with and 
the opinion of the VA General Counsel cited above, the Board 
believes that it may not properly proceed with appellate 
review until appropriate action on the creation issue has 
been accomplished.  The Board regrets any further delay 
caused by a second remand of this case.  Nevertheless, the 
Board finds that a remand is necessary to comply with due 
process procedures.

Accordingly, the case is hereby REMANDED for the following 
actions:

The RO should review the record, and 
adjudicate the issue as to whether or not 
an overpayment of VA compensation 
benefits was properly created.  The 
appellant should then be furnished with a 
Statement of the Case clearly and fully 
addressing the validity of the debt.  The 
Statement of the Case should cite and 
discuss all laws and regulations 
pertinent to the creation of the debt and 
the calculation of the amount of the debt 
should be clearly explained in light of 
applicable laws and regulations governing 
the manner and amount of payment of VA 
benefits in question.  After affording 
the appellant a reasonable opportunity to 
respond, the case should be returned to 
the Board for appellate review. 

The purpose of this remand is to clarify the record, to 
comply with a precedent opinion of VA's General Counsel, and 
to ensure due process of law.  The Board intimates no 
opinions as to the eventual determinations to be made in this 
case.  The appellant is free to submit additional evidence in 
connection with his appeal.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

